Morton, J.
The indictment alleges, in the words of the statute, that the defendant, having the charge and custody of a dog, did “ knowingly and wilfully authorize and permit said dog to be subjected to unnecessary torture, suffering and cruelty.” St. 1869, c. 344, § 2. It further alleges that he did this by '‘ knowingly and wilfully suffering and permitting said dog to be bitten, mangled and cruelly tortured by a certain other dog.” The indictment thus alleges, with certainty, and without ambiguity, the acts charged against the defendant, and we have no doubt these acts constitute an offence within the spirit and. letter of the statute. Exceptions overruled.